Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/09/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
(A) The limitation in claims 1 and 16, “and wherein at least a portion of the first power trace pattern is disposed to surround at least a portion of the first ground trace pattern, and at least a portion of the first ground trace pattern is disposed to surround at least a portion of the first power trace pattern” must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered. OR either the drawings should be amended to illustrate the limitation, or the limitation should be amended to reflect the device portrayed in the drawings.
[AltContent: rect](B) The limitations in claim 3,      
(i) “wherein the at least one child power line portion is disposed to surround the parent ground line portion”; and “wherein the at least one child ground line portion is disposed to surround the parent ground line portion.
(ii) “wherein the at least one child ground line portion is disposed to surround the parent ground line portion”, must be shown OR either the drawings should be 
[AltContent: rect]	(C) The limitations in claim 5, 
(i) “wherein the parent power line portion surrounds the parent ground line portion:; 
(ii) “wherein the first child ground line portion surrounds the parent power line portion”; 
(iii) “wherein the first child power line portion surrounds the first child ground line portion”;
(iv) “wherein the second child ground line portion surrounds the first child power line portion”, and
(v) “wherein the second child power line portion surrounds the second child ground line portion”, must be shown OR either the drawings should be amended to illustrate the limitation, or the limitation should be amended to reflect the device portrayed in the drawings.
[AltContent: rect]	(D) The limitations in claim 6, 
		(i) “wherein the parent ground line portion surrounds the parent power line portion”;
		(ii) “wherein the first child power line portion surrounds the parent ground line portion”; 
(iii) “wherein the first child ground line portion surrounds the first child power line portion”;
first child ground line portion”; and 
(v) “wherein the second child ground line portion surrounds the second child power line portion”, must be shown OR either the drawings should be amended to illustrate the limitation, or the limitation should be amended to reflect the device portrayed in the drawings. 
	(E) The limitations in claim 16, 
(i) “wherein in each of the first and second power trace patterns, the at least one child power line portion is disposed to surround the parent power line portion”; and 
		(ii) “wherein in each of the first and second ground trace patterns, the at least 
one child ground line portion is disposed to surround the parent ground line portion”, must be shown OR either the drawings should be amended to illustrate the limitation, or the limitation should be amended to reflect the device portrayed in the drawings.
[AltContent: rect]	(F) The limitations in claim 19, 
(i) the parent power line portion of the first power trace pattern surrounds the parent ground line portion of the first ground trace pattern”;
(ii) “the first child ground line portion of the first ground trace pattern surrounds the parent power line portion of the first power trace pattern”;
(iii) “the first child power line portion of the first power trace pattern surrounds the first child ground line portion of the first ground trace pattern”;
(iv) “the first child power line portion of the first power trace pattern surrounds the first child ground line portion of the first ground trace pattern”;

(vi) “the second child power line portion of the first power trace pattern surrounds the second ground line portion of the first ground trace pattern”, must be shown OR either the drawings should be amended to illustrate the limitation, or the limitation should be amended to reflect the device portrayed in the drawings.
[AltContent: rect](G) The limitations in claim 20, 
(i) “the parent ground line portion of the second ground trace pattern surrounds the parent power line portion of the second power trace pattern”;
(II) “the first child power line portion of the second power trace pattern surrounds the parent ground line portion of the second ground trace pattern”;
(III) “the first child ground line portion of the second ground trace pattern surrounds the first child power line portion of the second power trace pattern”;
(IV) “the second child power line portion of the second power trace pattern surrounds the first child ground line portion of the second ground trace pattern”; AND
(V) “the second child ground line portion of the second ground trace pattern surrounds the second child power line portion of the second power trace pattern”, must be shown OR either the drawings should be amended to illustrate the limitation, or the limitation should be amended to reflect the device portrayed in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
References Cited
The references of interest are cited:
Pendse (US 20050098886 A1) shows in Fig. 5, a substrate 54 has patterned metal layers 501, 502, 503, and 504, and each of the patterned layers has ‘traces’ for signals, for signal, power, and ground circuitry.
Hortaleza et al. (US 20040183167 A1) teaches in Fig. 1B and 2, a substrate has metal layers: a ground plane 142, and a power plane 146. Similar to Hortaleza et al. is Wu et al. (US 8198724 B1) (see substrate 301 in Fig. 3). However, the prior arts fail to teach and/or suggest the limitations of the claimed invention as set forth in claims 1 and/or 13.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See para [0003] as indicated above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  
The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816